DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 25 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 13 and 24, the primary reason for allowance is the inclusion of "identify an urgency level for execution of the function; and select use of the acceleration circuitry or the remote acceleration resource, to execute the function on a workload, based on identification of the estimated time to execute the function at the remote acceleration resource or the acceleration circuitry in relation to a service level agreement and the urgency level, wherein use of the acceleration circuitry or the remote acceleration resource includes: in response to a determination that the remote acceleration resource can execute the entire function based on the service level agreement and the urgency level faster than the acceleration circuitry, causing the remote acceleration resource to execute the function; in response to a determination that the acceleration circuitry can execute the entire function based on the service level agreement and the urgency level faster than the remote acceleration resource, causing the acceleration circuitry to execute the function; and in response to a determination that the remote acceleration resource can execute a portion of the function based on the service level agreement and the urgency level faster than the acceleration circuitry, causing the remote acceleration resource to execute the portion of AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Filing Date: September 27, 2019the function and causing the acceleration circuitry to execute a remaining portion of the function" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196